


115 HRES 205 IH: Expressing the sense of the House of Representatives with respect to ensuring that women’s health care under current law is preserved.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 205
IN THE HOUSE OF REPRESENTATIVES

March 16, 2017
Mrs. Davis of California submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Expressing the sense of the House of Representatives with respect to ensuring that women’s health care under current law is preserved.
 
 
Whereas, in 2006, 1 in 5 women of childbearing age lacked health insurance coverage, a rate exceeding that for all Americans under age 65;  Whereas, in 2008, only 12 percent of health insurance plans on the individual market covered maternity care; 
Whereas, in 2009, nearly one-third of women reported that they either lacked health insurance coverage or were in transition between types of coverage around the time of pregnancy;  Whereas uninsured pregnant women are less likely to seek prenatal care during the first trimester or receive the optimal number of visits during their pregnancy, and have a 31 percent higher likelihood of experiencing an adverse health outcome after giving birth; 
Whereas inadequate use of prenatal care is associated with increased risks of low birth weight infants, preterm births, neonatal mortality, infant mortality, and maternal mortality;  Whereas every $1 spent on prenatal care saves $3.38, primarily in reduced spending for low birth weight and preterm infants; 
Whereas, prior to the enactment of current law, a 25-year-old woman could pay as much as 81 percent more than a man for identical health insurance coverage, a practice that cost women approximately $1 billion annually;  Whereas uninsured women with breast cancer are 30 to 50 percent more likely to die from the disease; 
Whereas uninsured nonelderly women are three times less likely to have had a Pap test within the last three years, with a 60 percent greater risk of a late-stage cervical cancer diagnosis;  Whereas more than 55 million women with private health insurance currently have access to coverage with no cost sharing of evidence-based preventive services, including breast and cervical cancer screening, breastfeeding services and supplies, contraception and contraceptive counseling, screening for interpersonal and domestic violence, counseling for sexually transmitted infections, screening for human immunodeficiency virus infection, screening for gestational diabetes, and well-woman preventive visits; 
Whereas, after the enactment of current law, women saved $1.4 billion on out-of-pocket costs for contraceptives in just one year;  Whereas women in all 50 States and the United States territories no longer need a referral to see their ob-gyn provider; 
Whereas roughly 65 million women with pre-existing conditions, including a prior Cesarean section or a history of domestic violence, can no longer be denied health insurance coverage;  Whereas 39.5 million women are no longer subject to lifetime coverage limits that previously left those with serious health conditions vulnerable to losing health insurance coverage mid-treatment; and 
Whereas women are no longer subject to waiting periods ranging from nine months to two years for access to maternity care and other health care: Now, therefore, be it  That it is the sense of the House of Representatives that our Nation’s health care system should continue to provide health insurance coverage for fundamental elements of women’s health care, including— 
(1)coverage for maternity care for all women under all health insurance plans;  (2)coverage with no cost sharing of evidence-based preventive care and services, including— 
(A)breast cancer screening for average-risk women;  (B)breastfeeding services and supplies; 
(C)screening for cervical cancer;  (D)contraception and contraceptive counseling; 
(E)screening for gestational diabetes;  (F)screening for human immunodeficiency virus; 
(G)screening for interpersonal and domestic violence;  (H)counseling for sexually transmitted infections; and 
(I)well-woman preventive visits;  (3)direct access to ob-gyn care; 
(4)prohibition against pre-existing condition exclusions;  (5)no gender rating; 
(6)no annual or lifetime limits or rescissions; and  (7)no excessive waiting periods for access to health care. 

